NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

     JOHN C. BRISBIN, DBA CONSTRUCTION
          DEVELOPMENT SYSTEMS,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5067
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00389-JFM, Senior Judge James F.
Merow.
                 ______________________

             Decided: December 10, 2015
               ______________________

   JOHN C. BRISBIN, Fresno, CA, pro se.

    LAUREN MOORE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. With her on the brief
were BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
DONALD E. KINNER.
                 ______________________
2                                                BRISBIN v. US



    Before MOORE, CLEVENGER, and REYNA, Circuit Judges.
PER CURIAM.
    Pro se appellant John C. Brisbin brought claims
against the United States for breach of contract relating
to his road work in Sequoia and Kings Canyon National
Parks. He now appeals from a judgment of the Court of
Federal Claims dismissing his contract claims for lack of
subject matter jurisdiction. See Brisbin v. United States,
119 Fed. Cl. 701 (2015).
      For the reasons stated below, we affirm.
                        BACKGROUND
     In March of 2009, Plaintiff John C. Brisbin (individu-
ally and DBA as Construction Development Systems)
entered into a contract with the United States (“U.S.” or
“the Government”) relating to road construction and
repair on the Generals Highway in Sequoia and Kings
Canyon National Parks. During the course of the Plain-
tiff’s road work, Plaintiff submitted five claims for addi-
tional payments to the Government contracting officer
(“CO”) relating to modifications and changes to the con-
tract. The total amount of each claim exceeded $10,000
per claim.
    The CO denied each of the respective claims on May
5, 2010, March 10, 2010, June 3, 2010, May 3, 2012, and
November 29, 2012. In accordance with 41 U.S.C. §
7103(d) (2011), 1 each of the CO’s decisions denying each
claim was in writing and was mailed to Plaintiff. The
contents of each written denial included a statement of
the reason for the decision. See 41 U.S.C. § 7103(e). Addi-
tionally, each decision “inform[ed] the contractor of the


      1 41 U.S.C. § 7103 was formerly cited as 41 U.S.C.
§ 604 and 41 U.S.C. § 605.
BRISBIN v. US                                               3



contractor’s rights” as those rights are defined in Chapter
71 of Title 41 of the U.S. Code. See id. Specifically, each of
the CO’s letters identified the proper forums in which
Plaintiff could seek judicial review of the CO’s decision,
and identified the deadlines for filing appeals in each
forum. For example, the CO’s letter of May 5, 2010 (deny-
ing Plaintiff’s February 8, 2010 claim) stated:
    You may appeal this decision to the Civilian
    Board of Contract Appeals. If you decide to ap-
    peal, you must, within 90 days from the date you
    receive this decision, mail or otherwise furnish
    written notice to the Civilian Board of Contract
    Appeals . . . .
See Defendant-Appellee’s Appendix at A33.
    Importantly, each letter also notified Plaintiff that
“[a]s an alternative to the Board of Contract Appeals, you
may bring an action directly to the United States Court of
Federal Claims within 12 months of the date you receive
this decision.” See id. The letters did not state that an
appeal could or should be brought in a U.S. District Court.
    Notwithstanding the advice in each of the five letters,
Plaintiff filed a complaint for breach of contract against
the U.S. in the U.S. District Court for the Eastern District
of California on May 13, 2013 (more than 12 months after
four of the five denials were issued). Plaintiff’s complaint
sought damages of $823,548.83 for alleged breach of
contract arising from the claims denied by the CO. On
March 12, 2014, ruling on a motion by the Government to
dismiss the complaint, the district court held that the
Little Tucker Act, 28 U.S.C. § 1346(a)(2) (2013), limits to
district courts claims against the Government not exceed-
ing $10,000. Because Plaintiff’s claims alleged damages in
excess of $10,000, the district court held that it lacked
jurisdiction to hear Plaintiff’s complaint, and that exclu-
sive jurisdiction lay with the U.S. Court of Federal Claims
under 28 U.S.C. § 1491(a) (2011). The district court there-
4                                             BRISBIN v. US



fore dismissed the case. The district court did not consider
whether to transfer the case to the Court of Federal
Claims pursuant to 28 U.S.C. § 1631 (1982).
    Shortly after the district court’s dismissal, on May 6,
2014, Plaintiff filed a complaint in the Court of Federal
Claims asserting substantially the same claims as in the
district court complaint. On motion from the Government,
the Court of Federal Claims dismissed the complaint for
lack of subject matter jurisdiction. While acknowledging
that Plaintiff was seeking relief in the proper forum, the
Court of Federal Claims held that Plaintiff had not filed
his claims within the 12-month period mandated by 41
U.S.C. § 7104(b)(3) (2011).
    Plaintiff now appeals the Court of Federal Claim’s
dismissal of his complaint.
                        DISCUSSION
    This court reviews the Court of Federal Claims’ dis-
missal for lack of subject matter jurisdiction de novo.
Brandt v. United States, 710 F.3d 1369, 1373 (Fed. Cir.
2013). The plaintiff bears the burden of establishing
jurisdiction by a preponderance of the evidence. Id.
                             A
    We agree with the Court of Federal Claims that
Plaintiff’s contract claims are time barred. A contractor
displeased with a CO’s decision is given twelve months
within which to appeal that decision to the Court of
Federal Claims. 41 U.S.C. § 7104(b)(3). If this time dead-
line is not met, the CO’s decision becomes final, conclu-
sive, and not subject to review. 41 U.S.C. § 7103(g).
   The most recent rejection of Plaintiff’s claims occurred
on November 29, 2012. However, Plaintiff did not file a
complaint with the Court of Federal Claims until May 6,
2014, approximately one year and five months after the
most recent rejection (and even longer after the older
BRISBIN v. US                                             5



rejections). Thus, the Court of Federal Claims correctly
held that because Plaintiff did not file his complaint
within twelve months of the rejection of any his claims,
the court lacked jurisdiction to hear his complaint.
     On appeal to this court, Plaintiff’s primary argument
appears to be that the letters sent to the CO were not
“claims” as the term is used in 41 U.S.C. § 7103, but were
rather “potential claims” or “unresolved issues.” Plaintiff
argues that “potential claims” do not become “claims”
until the execution of a “Release of Claims” form, which
Plaintiff alleges the Government never provided. 2 Plain-
tiff argues that his “potential claims” did not become
“claims” until the filing of his complaint with the Court of
Federal Claims, and thus, were timely. We reject this
argument.
    The Contract Disputes Act (“CDA”) grants the Court
of Federal Claims jurisdiction over actions brought on
claims within twelve months of a contracting officer’s final
decision. K-Con Bldg. Sys., Inc. v. United States, 778 F.3d
1000, 1005 (Fed. Cir. 2015); see also 41 U.S.C. § 7104(b).
“Jurisdiction requires both that a claim meeting certain
requirements have been submitted to the relevant con-
tracting officer and that the contracting officer have
issued a final decision on that claim.” K-Con, 778 F.3d at
at 1005.
    A “claim,” as that term is used in the CDA, is “a writ-
ten demand or written assertion by one of the contracting
parties seeking, as a matter of right, the payment of
money in a sum certain, the adjustment or interpretation
of contract terms, or other relief arising under or relating



   2     The Government disputes this allegation in their
brief, and asserts that “final voucher and release of claims
forms” were sent to Plaintiff on July 3, 2013.
6                                             BRISBIN v. US



to the contract.” Reflectone, Inc. v. Dalton, 60 F.3d 1572,
1575 (Fed. Cir. 1995) (quoting regulation then codified at
48 C.F.R. § 33.201; current version at 48 C.F.R. § 52.233-
1).
     A claim need not be submitted in any particular form
or use any particular wording, but it must provide a clear
and unequivocal statement that gives the contracting
officer adequate notice of the basis and amount of the
claim. K-Con, 778 F.3d at 1005. The contracting officer
“shall issue a decision in writing” that is mailed or other-
wise provided to the contractor. 41 U.S.C. § 7103(d). The
decision must “state the reasons for the decision reached
and shall inform the contractor of the contractor’s rights
as provided in this chapter.” Id. at § 7103(e).
    In the present case, each of Plaintiff’s letters to the
Government were written demands by Plaintiff seeking,
as a matter of right under the contract, payment of money
in a sum certain by the Government. Indeed, each of
Plaintiff’s letters contained a certification stating, inter
alia, “I certify that the claim is made in good faith.”
Plaintiff’s letters were thus clearly “claims” as that term
is used by the CDA.
    Further, in denying Plaintiff’s claims, the CO’s letters
stated unequivocally that “[t]his is the Contracting Of-
ficer’s final decision on the matter and is being issued
pursuant to FAR 52.233-1, Disputes, of the contract.” The
CO’s letters similarly informed Plaintiff that he had a
right to appeal the decision to the Civilian Board of Con-
tract Appeals, or bring an action directly to the Court of
Federal Claims. Thus, the CO’s letters were clearly the
decisions of the CO under the statute. See 41 U.S.C. §
7104(b)(3) (contractor must file an appeal within 12
months of “the date of receipt of a contracting officer’s
decision under section 7103 of this title”).
    Assuming for the sake of argument that Plaintiff nev-
er received a “Release of Claims” form, we do not see how
BRISBIN v. US                                             7



that changes the analysis above. The Government gener-
ally requires a release of claims from contractors prior to
making final payment under a contract. See e.g. 48 C.F.R.
§ 52.232-5(h)(3) (2014). Whether a release form is provid-
ed to a contractor, or the contractor signs the release
form, is irrelevant to whether a claim existed in the first
place. Indeed, 48 C.F.R. § 52.232-5(h)(3) clearly contem-
plates that “claims,” to the extent there are any, exist
prior to the execution of the release, else there would be
no reason for a release in the first place. Cf. Augustine
Med., Inc. v. Progressive Dynamics, Inc., 194 F.3d 1367,
1372 (Fed. Cir. 1999) (explaining that general release
language in a contract usually constitutes a waiver of all
claims and causes of action arising under or by virtue of
the contract). The Plaintiff’s letters to the CO demanded
monetary payments under his contract with the Govern-
ment. Those demands were each denied in writing by the
CO, which started the 41 U.S.C. § 7104(b)(3) clock ticking.
                             B
    For similar reasons, we also reject Plaintiff’s argu-
ment that the relevant statute of limitations for filing
with the Court of Federal Claims is the six year limitation
set out in 41 U.S.C. § 7103(a)(4)(A). The relevant statuto-
ry language referred to by Plaintiff is as follows:
   Each claim by a contractor against the Federal
   Government relating to a contract and each claim
   by the Federal Government against a contractor
   relating to a contract shall be submitted within 6
   years after the accrual of the claim.
41 U.S.C. § 7103(a)(4)(A).
    The six year time limit in § 7103(a)(4)(A) pertains to
the statute of limitations for submitting a claim to the
Government after the claim accrues. A claim accrues as of
“the date when all events, that fix the alleged liability of
either the Government or the contractor and permit
8                                               BRISBIN v. US



assertion of the claim, were known or should have been
known.” Sikorsky Aircraft Corp. v. United States, 773 F.3d
1315, 1320 (Fed. Cir. 2014) (quoting 48 C.F.R. § 33.201).
Plaintiff’s claims were timely submitted to the CO after
accrual per 41 U.S.C. § 7103(a)(4)(A). However, each final
decision of the CO denying Plaintiff’s respective claims
started a new 12-month clock running on the time to file
an appeal with the Court of Federal Claims under 41
U.S.C. § 7104(b)(3). It is this latter deadline that Plaintiff
missed, and which deprives the Court of Federal Claims
of jurisdiction to hear his complaint.
                              C
    In the court below, Plaintiff appears to have argued
that he relied on 28 U.S.C. § 1631 in his decision to file in
the district court (rather than in the Court of Federal
Claims), presumably believing that if his selection of
forum was wrong the district court would transfer his
case to the correct forum, rather than dismissing it out-
right. As the court below noted, in the Ninth Circuit §
1631 is mandatory in nature, i.e. a district court must
consider whether to transfer a case pursuant to § 1631
once it has determined that it lacks jurisdiction even if no
party moved the court for such a transfer. See Hays v.
Postmaster General, 868 F.2d 328, 331 (9th Cir. 1989).
    Under Hays, after determining that it lacked jurisdic-
tion to hear Plaintiff’s complaint, the district court was
required to determine whether to transfer Plaintiff’s
complaint to another court with jurisdiction to hear his
case. The district court made clear that it understood that
“exclusive jurisdiction” over Plaintiff’s claims was with
the Court of Federal Claims. See Defendant-Appellee’s
Appendix at A126. Despite this, the district court failed to
examine whether “in the interest of justice,” it should
transfer Plaintiff’s claims to the Court of Federal Claims.
See Hays, 868 F.2d at 331. At least one of Plaintiff’s
claims would not have been time barred had the district
BRISBIN v. US                                              9



court transferred the case instead of dismissing it and
forcing Plaintiff to file a new complaint. But because the
deadline for filing with the Court of Federal Claims had
passed by the time the district court dismissed Plaintiff’s
claims, the district court’s error effectively denied Plain-
tiff of his statutory right to judicial review of the CO’s
denial of at least one of his claims. Indeed, the district
court’s error frustrated the very purpose of § 1631, which
is to cure the prejudice to litigants (such as the Plaintiff)
who mistakenly file in the wrong forum. See Dalton v. Sw.
Marine, Inc., 120 F.3d 1249, 1250 (Fed. Cir. 1997)
(“[S]ection 1631 is a remedial statute designed to elimi-
nate any prejudice that results from filing in an improper
forum”); Rodriguez-Roman v. I.N.S., 98 F.3d 416, 422 (9th
Cir. 1996) (“The purpose of the statute is to aid litigants
who were confused about the proper forum for re-
view . . . .” (internal quotation marks and citation omit-
ted)).
    While recognizing the prejudice to Plaintiff that has
resulted from the district court’s error, we agree with the
court below that it lacked authority to determine whether
or not the district court erred in dismissing Plaintiff’s
earlier case.
    Without expressing any opinion on the merits of such
a motion, we note (as did the court below) that a litigant
may move under FED. R. CIV. P. 60 for relief from a court’s
final judgment or order such as the district court’s dismis-
sal of Plaintiff’s claim. 3



    3   We also note that the Plaintiff did not ask the
court below or this court to consider whether equitable
tolling might allow Plaintiff to file his complaint out of
time. We decline to address that issue in the first in-
stance.
10                                       BRISBIN v. US



                     CONCLUSION
     Because Plaintiff’s contract claims were untimely
filed, we affirm the decision of the Court of Federal
Claims.
                    AFFIRMED
                        COSTS
     No Costs.